                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF ALABAMA




In re                                                                Case No. 18−12073
                                                                     Chapter 13
Wilbur James Bukszar and Carolyn Eloise
Bukszar ,

        Debtors.


                                             ORDER

        This case is before the court on the following matter:


27 − Rule 9007 Motion/Notice/Objection: Motion to Modify Plan Post Confirmation . filed by
Hugh Smith on behalf of Carolyn Eloise Bukszar, Wilbur James Bukszar. Responses due by
07/24/2020. (Attachments: # 1 Am. Ch. 13 Plan) (Smith, Hugh)


         It appears that notice has been given pursuant to L.B.R. 9007−1, Bankr. M.D. Ala., and
that no response has been filed. Accordingly, it is

        ORDERED, that the motion is GRANTED according to the terms stated.




Dated August 10, 2020




                                                    Bess M. Parrish Creswell
                                                    United States Bankruptcy Judge




  Case 18-12073      Doc 29 Filed 08/10/20 Entered 08/10/20 08:47:35             Desc Order
                        Granting LBR 9007 Precon Page 1 of 1
